 iFllFR(lI ASS I)URA MAS. INC.Fiberglass Dura Mlas, Inc. and Carlos 1N. FigueroaOcasio. Case 24-CA-4245July 1, 1980DECISION AND ORDERBe M Mtl RS JI NKINS, PI NI II 0, \NI)TR l ISI) SAI lIUpon a charge filed on December 4, 1979, andamended on December 10. 1979, by Carlos M. Fi-gueroa Ocasio, an individual, herein called Figue-roa, and duly served on Fiberglass Dura Mas, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 24, issued a complainton February 11, 1980, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(l) and Section 2(6) and(7) of the National Labor Relations Act, as amend-ed. Copies of the charge, amended charge, com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding. Respondent failed to file ananswer to the complaint.'On May 5, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment and a Petition in Support ofMotion for Summary Judgment. On May 8, 1980,counsel for the General Counsel filed an amend-ment to the Motion for Summary Judgment. Subse-quently, on May 12, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause, and therefore the allega-tions in the Motion for Summary Judgment and thePetition in Support of Motion for Summary Judg-ment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:I ()i :chrIuar 1'1 Ig(t, Rc',pondci entered n tol l , trltilllc .Igrc-mcnil :oIcerniBng matters ral,,d hx toh Int1ltlt lcom ipl.itt () i NIMarch 14.I1980. tlh, Regtgio II lrDir.'lr fior Rcglon 24 s.et .l',d thc ,,ltnlinl aigre-mcnl illld rcin a.ltdl IhC COlTltplaiiltt Al lio Ili'e, eIlther hvC;orc lr ilflCr C1-erilng lltO t(he setnttln l igrelllicl. I11s, Re,..l.ideill filei ;111 .al.mtl etoIhe complalit250 NLRB No. 43The respondent shall, within 1() days from theservice of the complaint, file an answr er there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no ansxweris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without kno\wledge. shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations in the com-plaint shall be deemed to be admitted by [Respond-ent] to be true and may be so found by the Board."Further, according to the uncontroverted allega-tions of the Petition in Support of Motion for Sum-mary Judgment, Respondent was advised by certi-fied letter dated March 14, 1980, that it had failedto file an answer and that summary judgmentwould be sought herein unless an answer to thecomplaint was filed by March 24, 1980. As notedabove, Respondent has failed to file an answer tothe complaint and has failed to file a response tothe Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely answer, the allegations of the com-plaint are deemed admitted and are found to betrue, and we shall grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDI)INGS OF FACT1. IHF. BUSINESS OF RI SPONI)D NAt all times material herein, Respondent, aPuerto Rican corporation, with an office and placeof business in Santure, Puerto Rico, and a factoryin Catano, Puerto Rico, has been engaged in themanufacture, sale, at retail and wholesale, and dis-tribution of water, gasoline and diesel oil tanks,marine equipment, and related products. Duringthe 12 months preceding the issuance of the instantcomplaint, a representative period, Respondent, inthe course and conduct of its operations, derivedgross revenues therefrom in excess of $500,000.During the 12 months preceding the issuance of theinstant complaint, a representative period, Re- )I)IDtISI()NS ()F NA I()NAI. I.AH()R RI LAII()NS IB()ARI)spondent. in the course and conduct of its business,purchased and caused to be transported and deliv-ered to its place of business, goods and materialsvalued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were trans-ported and delivered to it, and received from otherenterprises, including, inter alia, Reichhold Chemi-cal del Caribe, Inc., located in the Commonwealthof Puerto Rico, each of which other enterpriseshad received the said goods and materials in inter-state commerce directly from points and places lo-cated outside the Commonwealth of Puerto Rico.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE, UNFAIR LABOR PRACTICF.SOn or about November 30, 1979, Respondent'semployee Figueroa concertedly complained to Re-spondent regarding the wages, hours, and workingconditions of Respondent's employees. On or aboutDecember 3, 1979, Respondent, by its agent andsupervisor, President and General Manager JorgeJ. Ortiz, discharged Figueroa because of his pro-tected concerted activities and to discourage em-ployees from engaging in such activities or otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection. At alltimes since about December 3, 1979, Respondenthas failed and refused, and continues to fail andrefuse, to reinstate employee Figueroa to hisformer position or, if it no longer exists, to a sub-stantially equivalent position.Accordingly, we find that, by the aforesaid con-duct, Respondent has interfered with, restrained,and coerced, and is interfering with, restraining,and coercing, its employees in the exercise of therights guaranteed to them in Section 7 of the Act,and thereby has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.III. THE EEFECT OF THE UNFAIR L.ABORPRACTICiES UPON COMMERCEThe activities of Respondent set forth in sectionI1, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.IV. i-IHE R-MIID)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shallorder that it cease and desist therefrom and take af-firmative action designed to effectuate the policiesof the Act.We have found that Repondent unlawfully dis-charged employee Carlos M. Figueroa Ocasio onDecember 3, 1979. We shall order that he be of-fered immediate and full reinstatement to hisformer job or, if such position no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges previ-ously enjoyed. We shall also order that Respondentmake Figueroa whole for any loss of pay he mayhave suffered by reason of his unlawful dischargeby Respondent by paying him a sum equal to whathe would have earned, less any net interim earn-ings, plus interest. Backpay with interest thereon isto be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCL.USIONS OF LAW1. Fiberglass Dura Mas, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By the acts described in section II, above, Re-spondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Fiberglass Dura Mas, Inc., Santurce and Catano,Puerto Rico, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees for complaining aboutwages, hours, and working conditions, or for en-gaging in other protected concerted activities.2 Stee gcnerailN. /w I 'iitpnh mg & I i' uiii' (', 118 NI RI 710 '1)62)360 FIBE1 RGI ASS DUIRA MAS. INC.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Carlos M. Figueroa Ocasio full and im-mediate reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed, andmake him whole, plus interest, for any loss of earn-ings he may have suffered by reason of his unlaw-ful discharge in the manner set forth in the sectionherein entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its place of business in Santurce and its fac-tory in Catano, Puerto Rico, copies, in both the Englishand Spanish languages as is customary in that Region, ofthe attached notice marked "Appendix."3 Copies of saidnotice, on forms provided by the Regional Director forRegion 24. after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent,immediately upon receipt thereof, and be maintained by: In the event that this Order is enforced hby a Judgment of a UnitedStates Court of Appeals., the Words il the notice reading "Posted h5Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 24,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOT'IICE To EMPtOYFESPOSTED BY ORDER o: THENATIONAL LABOR REILATIONS BOARDAn Agency of the United States GovernmentWE WIl.L NOT discharge employees becausethey have complained about wages, hours, andworking conditions, or engaged in other pro-tected concerted activities.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL offer Carlos M. Figueroa Ocasiofull and immediate reinstatement to his formerjob or, if that job no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or any other rights orprivileges previously enjoyed, and WE WIlLmake him whole for any loss of earnings hemay have suffered by reason of our unlawfuldischarge of him, with interest.FIBERGI.ASS DURA MAS, INC.361bl